\o'oo`\lo\m`-;>wl\)»_a"

[\) [\J [\)‘[\) [\) [\.) [\.) [\) [\) »-1 r-l )-* r-l )-1 »-1 )-1 »-1 )-1. )-l
00 \] O'\ Ul -¥> L)J [\.) )-l O \O 00 \l O'\ Ul -¥> L)J [\.) )-A-_C>

/

 

 

 

 

 

 

 

 

 

lE_LIZABETH A sTRANG-E v _ _.§'§§'§.veo *`EZZSED
' First Assistant United States Attorney _ »
' District of Arizona `

JOSH A. C. ACKERMAN - JAN 1 0 2019

Assistant.United States Attorney `

[S}ate dB§r NO ((:)200§8 ` c_LERK us DlsTR

nite tates ourt ouse ' 1 'CT COURT

405 W. Congress Street, Suite 4800 BY' |_JISTR'CTOFAR'ZONA DEPuTv`

Tucson, Arizona 85701 . ' _ . 1

Telephone: 520- 620- 7300

Ema1l: josh. ackerman@usdoj. gov

Attorneys for Plaintiff _

lN THE UNITED STATES DISTRICT`COURT <
FOR TI-lE DISTRICT OF ARIZONA
United States of America, CR 'Q) 29 9 \ '* `m RW\` LCK
- Mag No: l8- 05040M
'Plaintiff, ~
PLEA AGREEMEl\IT t

. vs.
. ' ‘ (Fast Track` 5K3.l)
Silverio Montij o-ljlores, `

Defendant.

 

 

 

The United States of America and the defendant hereby agree to ':resolve`this matter
on the following terms and conditions: n 7
The defendant 'Will plead guilty to an lndictment charging a violation of Title 8,
United States Code (U. S. C. ), Section l326(a), Reentry of Removed Alien. -
I.‘ MAXIMUM PENALTIES
A. The maximum possible penalty for a violation of 8 U. S. C. § 1326(a), a class
E felony, tvvo (2) years of lmprisonment, a fine of up to $250,000, and a term of Supervised
release of up to one (l) year. - ` - '
B. ., Acoording to the United States Sentencing Guidelines (U. S. S. G.) issued
pursuant to the Sentenoing -Reform Act of 1984, the Court Shall: b
l. _ Order the defendant to pay a fine pursuant to 18 U. S. C. §§ 3572 and -,
35 53 unless the Court finds that a fine 1s not appropriate; and

 

p__a

\O\OO \] O’\ LJ\ -l> L»J [\.)

[\) [\) [\) [\) [\) [\) [\) [\) [\) )-l')-l )-¢ )-‘ )-l 1-‘ r-¢ )-1 )-1 )-1
00 \] O'\ Ul -l> 03 [\) )-* O \O 00 \] O'\ Ul -l> L)J [\)_»-* O

 

2. Order the defendant to serve a term of supervised release When f

required by statute and may.impose a term of supervised release in all other cases, taking

into consideration U. S. S. G. § 5D1.1.

~ C. Pursuant to 18 U. S. C. § 3013(a)(2)(A), the Court ls required to order the

defendant to pay a $ 100 special assessment

. II. 1 AGREEMENTS REGARDING SENTENCING

 

A. Guidelines Calculations. The parties understand that the Guidelines are`only
advisory and just one of the factors the Court Will consider under 18 U.S.C'. §3553(a) in
imposing a sentence. 4 ` b

B. Sentencing Range. Pursuant to Fed. R. Crim. P., Rule 11(c)(1)(C), the
government and the defendant stipulate and agree that the following are the maximum

applicable guideline ranges for this offense. The defendant understands that he Will be

. sentenced 1n accordance With the applicable ranges below as determined by the Court.

0 to_6 months of imprisonment if defendant's Criminal History Category is I;

1 to 7 months _of imprisonment if defendant's Criminal History Category is Il; .
2 to 8 months of imprisonment if defendant's Criminal History Category is lll;

6 torl2 months of imprisonment if,defendant's Criminal History Category is IV;
9 to 15 months of imprisonment if defendant's Criminal'History Category is V;
12 to 18 months of imprisonment if defendant's Criminal History Category isVl.

These ranges include a- two~level reduction pursuant to U.S.S.G § 5K3.1 (“fast-
track-”). 4 ' `
1 j Both parties agree to Waive the draft Presentence Inves_tigation Report.

lf the government or probation department discovers a conviction other than those

5 disclosed to the defense, this may make higher sentencing ranges appropriate`, and the

government shall have the right to WithdraW from this agreement

C.-» Departures or Reductions. If the defendant moves for any adjustments in

 

Chapters TWo, Three, or Four of the Sentencing Guidelines or any “departures” from the

Sentencing Guidelines, the government may Withdraw from this agreement lf the:

defendant argues for a- variance under 18' U.S.C._ §3553`(a) in support of a sentence request

 

\OOO\]O'\Ll`l-P~LJJ[\))-¢

M\]O\M-DW[\)»-*_O\OOO\]O\Lh-l>~_b~>[\))-`O

 

below the stipulated ranges in this agreement, the government may oppose the requested
variance The government however, will not withdraw from the agreement-if the
defendant argues for, and the Court grants, _a variance below the stipulated range in this

agreement

 

D. Supervised Release / lProbation. This plea agreement is conditioned on the
defendant not being on federal supervised release or federal probation at the time of the
offense If the defendant 1s found to have been on supervised release / probation, the
defendant's supervised release / probation violation matter will be addressed` in separate
proceedings/pleadings

E. Criminal History Points/Prior Convictions. 'If the defendant has 18 or more -

 

criminal history points, or if the government or federal probation discovers a conviction
other than those disclosed to the defense prior to sentencing, the government shall have the
right to withdraw from this agreement v
F . Plea Addendum. This written plea agreement and any written addenda filed \

as attachments to this plea agreement contain all the terms and conditions of the plea. Any
additional agreements, if any such agreements exist, shall be recorded in a separate
document and may be filed with the Court under seal. Accordingly, additional agreements,
if any, may not be in the public record. l v n

III. 1 COURT APPROVAL REQUIRED

 

lf the Court, after reviewing this plea agreement,'concludes that any provision is _ .
inappropriate, it may reject the plea agreement under R_ule ll(c)_(5), Fed.' R. Crim. P.,
giving the defendant, in accordance with Rule 11(d)(2)(A),_Fed. R-. Crim. P., an opportunity
to withdraw the defendant's guilty plea. _

IV. ' WAIVER OF-DEFENSES'AND APPEAL RIGHTS

Provided the defendant receives a sentence not to exceed 18 months’ imprisonment,_

v the defendant waives any and all motions, defenses, probable cause determinations, and

objections that the defendant could assert to the information or indictment,' or to the petition

to revoke, or to the Court's entry of judgment against the defendant and imposition of '

_.3_

 

p_a

gooo\)o\u\.l>w`l`\).

I\Sl\)t\)l\)l\)r\)l\)`r\)r\)»-‘»-.»~H~._HH._.,_.
oo\\'o\m.l>coN»-‘c>\ooo\)o\u\.¢>.wr\)._.@

 

sentence upon the defendant The defendant further waives: (l) any right to_ appeal the
Court's entry of judgment against defendant (2) any right to appeal the imposition of
sentence upon defendant under 18 U.S.C. § 3742 (sentence appeals);‘ (3) any right to
collaterally attack defendant's conviction and sentence under 28 U.S.C. § 2255, or any other
collateral attack; and (4) any right to file.a motion for modification of sentencej including
under‘l 8 U.S.C. § 3582(0). The defendant acknowledges that this waiver shall result in the
dismissal of any appeal or collateral attack the defendant might file challenging his/her
conviction or sentence in this case. lf the defendant-files a notice of appeal or a habeas
petition, notwithstanding this agreement defendant agrees that this case shall, upon motion
of the government be remanded to the district court to determine whether_defendant isn in '
breach of this agreement and, if so, to permit the government to withdraw from the plea

agreement This waiver shall not be construed to bar a claim of ineffective assistance of

counsel or_ an otherwise-preserved claim of “prosecutorial misconduct” (as that term is

defined by Section II.B of Ariz. Ethics Op. 15-Ol (2015)).
v. ` IMMIGRATIQN CoNsEQUENCEs oF PLEA .

The defendant recognizes that pleading guilty may have consequences with respect

to his/her immigration status if the defendant is airecently naturalized United States:c_itizen.

`~ or is not a citizen of the United States. Under federal law, a broad range of crimes are

removable offenses, including the offense(s) to which defendant is pleading guilty.
Although there may be exceptions, the defendant understands that the defendant’s guilty
plea and conviction for this offense make it practically inevitable and a virtual certainty

that the defendant will be removed or deported from the United States. The defendant

n agrees that he/she has discussed this eventuality with his/her attorney. The defendant

nevertheless affirms that he/she wants to plead guilty regardless of any immigration

consequences that this plea entails, even if the consequence is the defendant’s automatic

removal from the United States.

///,

 

\0.00 § O\ Ul -l>~ L_J~) [\) )-l

l\.) l\) I\.) -[\) l\) l\.) [\.) [\.) l\.) )-l )-l )-l )-l )-1 >-`1 »-‘ )-1 r-a »_1

 

VI. PERJURY AND OTHER OFFENSES

 

Nothing in this agreement shall be construed to protect the defendant in any way
from prosecution for~perjury, false declaration or false statement obstruction ofjustice, or
any other offense committed by the defendant after the date of this agreement.l Any
information, statements, documents, or evidence the defendant provides to the United
States pursuant to this agreement or to the Court may be used against the defendant 1n all
such prosecutions n

VII. REINSTITUTION OF PROSECUTION

 

lf the defendant's guilty plea is rejected, withdrawn, vacated, or reversed by any
court in a later proceeding, the government will be free to prosecute the defendant for all_
charges and/or allegations of supervised release / probation violations as to which it has
knowledge, and any charges and/or allegations of supervised release / probation violations -
that have been dismissed or not alleged under the terms of this plea agreement In such
event the defendant waives any objections, motions, or defenses based upon the Speedy
Trial Act- or the Sixth Amendment to the Constitution as to- the delay occasioned by_the
later proceedings Defendant agrees - that the fast-track departures set,. forth under
"Agreements Regarding Sentence" will not be offered if prosecution is-re-instituted.
VIII. l DISCLOSURE OF-_fNFORMATION

A. The United States retains the unrestricted right to provide information and

make any and all statements it deems appropriate-to the Probation Office and to the Court

.in connection with the case

B. The defendant shall cooperate fully with the U. S. Probation Office Such
cooperation shall include providing complete and truthful responses to questions posed by
the Probation Office including, but not limited to, questions relating to: `

` 1. Criminal convictions, history of drug abuse and mental illness; and

2. Financial information, including present financial assets or liabilities

that relate to the ability of the defendant to pay a fine

///_

 

p_\

NNN-N-NNN\NNH»~»-»~'A»-H._..~
oo\)o\u\¢.wl\)»-‘o\ooo\)o\m¢.wl\)»-‘o

\ooo\lo\u\>_wl\)

 

IX. » »EFFEC'_I` ON OTHER PROCEEDINGS

 

. This agreement does not preclude the United States from instituting any civil or
administrative proceedings as may be appropriate now or in the future
DEFENDANT'S APPROVAL AND ACCEPTANCE
1 have read the entire plea agreement with the assistance of counsel and understand
each of its provisions. ' in t
'l have discussed the case and my constitutional and other rights with my attorney.
l understand that by entering my plea of guilty l_shall waive my rights: to plead not guilty;
to trial by jury; to confront cross-examine, and compel the attendance of witnesses;.to
present evidence in my defense; to remain silent and refuse to be a witness against myself
by asserting my privilege against self-incrimination; and to be presumed innocent until
proven guilty; and to appeal or otherwise challenge my conviction and sentence l
l agree to enter my guilty plea as indicated above on the terms and conditions set
forth in this agreement
l have been advised by my attorney of the nature of the charges to which l am
entering my guilty plea. l have further been advised by my attorney of the nature and range
of the possible sentence and that my ultimate sentence shall be determined after
consideration of the advisory Sentencing Guidelines. I understand that the Sentencing
Guidelines are only advisory and that without this agreement the Court would be free to
exercise its discretion to impose any reasonable sentence up to the maximum set by statute ,
for the crimes of conviction. n t
My guilty plea is not the result of force, threats, assurances, or promises other than
the promises contained in this agreement I"agree to the provisions of this agreement as a
voluntary act on my part and l agree to be bound according to its provisions`. n
l fully understand that if l am granted probation-or placed _on supervised release by
the Court the terms and conditions of such probation/supervised release are subject to 4
modification at any time l further understand that if I violate any of the conditions of my

probation/supervised release, my probation/supervised release may be revoked and upon

_6_

 

\OOO§O\L/l-l>~L)J[\))-l

[\.)I\.)!\)!\)l\)[\)[\)[\)[\))-a)-a)-l)-‘)-*)-\)-¢)-l)-l)-‘
00 § O\'U! -¥> LJ~) l\) t-* O \O 00 § O\ Ul -¥>~ L)~> I\) )-‘ O

 

such revocation, notwithstanding any other provision of this agreement I may be required
to serve a term of imprisonment or my sentence may otherwise be altered. '

l agree that this written plea agreement and addendum contain all the terms and

conditions of my plea. I further agree that promises,including any predictions as to the

Sentencing Guideline range or to any Sentencing Guideline factors that will apply, made
by anyone (including my attomey) that are not contained within this written plea agreement
are null and void and have no force and effect y

l am satisfied that my defense attorney has represented me in a competent manner.

l am fully capable o-f understanding the terms and conditions of this plea agreement
l am not now using or under the influence of any drug, medication, liquor,_ or other
intoxicant or depressant that would impair my ability to fully understand'the terms and
conditions of this plea agreement _
` ELEMENTS

_ Reentry of Removed Alien

On or about November 28, 2018, in the District of Arizona:

l. The defendant was an alien;

2. The defendant had been previously denied admission,` excluded,_deported, or

' removed from the United States;

3. The defendant knowingly and voluntarily reentered or was present after a

voluntary entry and found in the United States m the District of Arizona; and

*4. The defendant did not obtain the express consent of the Attorney General or
the Secretary of Homeland Security to reapply for admission to the United States prior to
returning to the United States. c y j c

FACTUAL BASIS _
v ‘ l further admit the'following facts are true and if this matter were to proceed to trial y

f
the United States could prove the following facts beyond a reasonable doubt:,

///

 

"l\)l\)l\)r\)t\)l\)t\)c\)l\)»-»-f»-»-\»-l»-\,_._r,_.,_.
oo\).o\.~w.l>wr\)»-o\ooo_\lo\m.t>_wr\),_.@

\ooo.\)o\_u\.z>u~)l\)»_

 

` l am not a citizen or national of the United States. l was removed from the l
United States through Nogales, Arizona, on July -1 1? 2018. 1 was voluntarily
present and found in the United States at or near Sonoita, Arizona, on
November 28, 2018. '1 was not under constant continuous observation from
the time-l crossed the border until the time I was found on' November 28,
2018. 1 did not obtain the express consent of the United States government
to reapply for admission to the United States prior to returning to the United
States. . '

I have read this agreement or it has been read to me in Spanish, and l have carefully

reviewed every part of it with my attorney. l understand it and l voluntarily agree to°it.

  

mata my t n era "
Date' . n Silverio Montijo- lores />`
Defendant `

w _ 1 DEFENSE ATTORNEY'S APPROVAL
1 have discussed this case and the plea agreement with my client in detail and have
advised the defendant of all matters within the scope of F_ed. R.' Crim. 'P. ll, the
constitutional and other rights of an accused, the factual basis for and the nature of the
offense to which the guilty plea will be entered, possible -defenses, the consequences of the

guilty'plea (including the maximum statutory sentence possible), and thatthe defendant is

waiving the right to appeal or otherwise challenge the conviction and sentence vl have

discussed the concept of the advisory Sentencing Guidelines with the defendant No
assurances promises, or representations that are not contained in this written agreement
have been given to me or to the defendant "by the United States or any of its representatives
l have concluded that the entry of the plea as indicated above on the terms and conditions
set forth in this agreement are in the best interests of my client l agree to make abona'fide
effort to ensure that the guilty plea is entered in accordance with all the requirements of

Fed. R. Crim. P. ll.

///

 

\ooo,\)|o\u\.l>..wr\)»_l

[\)[\.)>-\r-\»-ar-l)-l»-l)-‘>-¢»-iv-A
l-‘ O \O 00 § O\ Ul -l> L)J l\.)_»-l O

1\)1\)1\)1\)\\)!\)
oo.\lo\m.t>w

[\.)
I\.)

 

l translated or caused to be translated this agreement from English into Spanish to

ran
the defendant on the q _day of -'~l(`¢~"»¢~»-/», , w 1 1.

J. Paul Breshears …
Attorney for Defendant

 

 

 

1 . \.~'
UNITED STATES' APPROVAL
l have reviewed this matter and`the plea agreement l agree on behalf of the United .
States that the terms and conditions set forth are appropriate and are in the best interests of
justice ' v
ELIzABETH A sTRANGE

First Assistant United States Attorney y
District of Arizona

 

_ _i(_) jon/twa ` w q \'AY `
_ Date . / @/A. C. ACKERMA_N
_ Assistant United States Attorney ~

 

